Citation Nr: 1206608	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-18 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  The Veteran died in September 2007.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  In October 2008, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2009, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2009.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on her part, is required. 


REMAND

In her substantive appeal, the appellant requested a hearing before a Veterans Law Judge at the RO.  A January 2012 letter informed her that a Board video-conference hearing had been scheduled for February 17, 2012.  On this date, the appellant filed a statement declining the scheduled hearing, and clarifying that her intention was to appear in person before the Board at the RO (i.e., a Travel Board hearing), rather than via video-conference.

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2011) (pertaining specifically to hearings before the Board).  Accordingly, and because the RO schedules Travel Board hearings, a remand of this matter to the RO for the requested hearing is warranted.
Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule the appellant for the requested Travel Board hearing at the earliest available opportunity.  The RO should notify the appellant and her representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



